101 F.3d 680
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Armondo Johntel COLE, Defendant, Appellant.
No. 95-1948.
United States Court of Appeals, First Circuit.
Dec. 2, 1996.

R. Scott Miller, Jr. on brief for appellant.
Jay P. McCloskey, United States Attorney, George T. Dilworth and Helene Kazanjian, Assistant United States Attorneys, on brief for appellee.
Before SELYA, BOUDIN and LYNCH, Circuit Judges.
PER CURIAM.


1
We have carefully reviewed the record in this case, including the briefs of the parties.  We find that the evidence presented was clearly sufficient for a rational jury to have found Cole guilty, beyond a reasonable doubt, of each count in the indictment.


2
Affirmed. See 1st Cir.  Loc. R. 27.1.